Citation Nr: 0827863	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Propriety of the reduction in evaluation of the service 
connected left knee with residuals of high osteotomy with 
degenerative changes and limitation of extension from 40 
percent to 20 percent, effective November 2005.

2.  Entitlement to an increased rating for residuals of high 
osteotomy with degenerative changes and limitation of 
extension of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 until May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Baltimore, Maryland regional office (RO) of the Department of 
Veterans Affairs (VA).  This decision reduced the veteran's 
left knee disability rating from 40 to 20 percent effective 
November 2005.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Her inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The veteran was scheduled for a hearing at the Board in June 
2008, but did not report.  Her hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702 (2007).


FINDINGS OF FACT

1.  By an August 2005 rating decision, the RO reduced the 
rating for left knee high osteotomy residuals with 
degenerative changes, limitation of extension and pain from 
40 to 20 percent, effective November 2005; the 40 percent 
rating had been in effect for less than five years.

2.  The veteran's left knee extension is to 0 degrees with 
pain and crepitus, and left knee flexion is 125 degrees with 
pain and crepitus; she also has mild to moderate joint 
instability.


CONCLUSIONS OF LAW

1.  The reduction of the rating for residuals of high 
osteotomy with degenerative changes and limitation of 
extension of the left knee from 40 percent to 20 percent was 
not warranted.  38 C.F.R. §§ 3.105, 3.344 (2007).

2.  The criteria for a rating in excess of 40 percent for 
high osteotomy with degenerative changes and limitation of 
extension of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision with regard to the 
rating reduction, further assistance is unnecessary to aid 
the veteran in substantiating that part of her claim.  

With regard to the increased rating issue, proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  

The provisions of 38 C.F.R. 3.159 were recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided VCAA notice in letters dated in December 2004 
and March 2006.  The December 2004 letter told the veteran 
that to substantiate the claim for increase she should submit 
evidence that the disability had worsened.  The letter 
specified what evidence she was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter also 
told her to submit evidence in her possession.

The veteran has substantiated her status as a veteran.  The 
December 2004 letter provided notice on the second and third 
Dingess elements.  The March 2006 letter provided notice on 
the rating and effective date elements required by Dingess.

The March 2006 letter told the veteran that she could 
substantiate the claim with evidence of the impact of the 
disability on her work.  She was not specifically told that 
she could substantiate the claim with evidence of the impact 
of the disability on her daily life.  Any notice error will 
be presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced. 

The veteran has reported on examination that the left knee 
disability affects her ability to walk and was asked about 
her about the disabilities impact on her activities of daily 
living.  She should have been put on notice that the impact 
of her disability on daily activities could substantiate the 
claim.

Some of the criteria for rating the left knee disability 
require specific measurements of range of motion.  These 
criteria were not provided to the veteran in a VCAA compliant 
notice.  She was informed via the statement of the case of 
the rating criteria.  While such a post-decisional document 
cannot provide VCAA compliant notice, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007), the information in the 
statement of the case should have served to inform the 
veteran of what was needed to substantiate the claim.  .  She 
had almost two years after the statement of the case before 
the case was certified to the Board.  She had an opportunity 
during this period to submit evidence and argument and was 
afforded the opportunity for a hearing.  She thus had a 
meaningful opportunity to participate in the adjudication of 
the claim.

The March 2006 letter provided notice regarding the potential 
for a rating increase assigned in accordance with a 
diagnostic code, and both VCAA letters provided examples of 
the evidence that could be used to substantiate the claim.

The RO has met VA's duties to assist the veteran with the 
development of her claim under the VCAA.  All available 
treatment records have been obtained.  The RO made several 
attempts to obtain records pertaining to the veteran's 
application for Social Security Administration benefits.  It 
obtained her application for these benefits with an 
evaluation.  It was also able to determine that she had been 
awarded Social Security disability benefits.  It was unable 
to obtain additional records, but the Social Security 
Administration has indicated that it sent the records that 
were available.

The veteran has also been afforded a necessary VA 
examination.


Reduction

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability is 
considered warranted, the beneficiary will be notified of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. Unless otherwise provided, 
if additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Under DC 5262 moderate impairment of the tibia and fibula 
with moderate knee disability is rated 20 percent disabling 
if manifested by malunion; if manifested by malunion with 
marked knee or ankle disability, it would warrant a 30 
percent rating. If the impairment is manifested by nonunion 
of the tibia and fibula, and there is loose motion requiring 
a brace, a maximum rating of 40 percent would be warranted. 
38 C.F.R. § 4.71a, Part 4, DC 5262.

The rating codes for limitation of leg motion and knee 
impairment due to subluxation and lateral instability are 
also relevant.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, DC 5003.  

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees. It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees. 38 C.F.R. § 4.71a, DC 
5261 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation when limited to 60 degrees. A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees 
and a 20 percent evaluation is assigned if flexion is limited 
to 30 degrees. Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, DC 5260 
(2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, DC 5257.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel held that separate rating could also be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   


Factual Background

The veteran's left knee disability has been evaluated under a 
variety of codes since she was service connected.  She was 
awarded a 10 percent evaluation for left knee degenerative 
joint disease with medial meniscectomy residuals under DC 
5259 in November 1994.  Her evaluation increased to 30 
percent for left knee high osteotomy residuals under DC 5257 
in December 1995.  In December 2002, her 30 percent 
evaluation was continued for left knee osteotomy residuals 
with degenerative changes, now evaluated under DC 5299-5262.  

A 40 percent evaluation was awarded in March 2003 for left 
knee high osteotomy residuals with degenerative changes, 
limitation of extension and pain under DC 5299-5262.  In 
August 2005, her evaluation was reduced to 20 percent for 
left knee high osteotomy residuals with degenerative changes, 
limitation of extension and pain under DC 5262-5261.

Treatment records demonstrated that the veteran further 
injured her left knee, in December 2002 as a result of a fall 
on a wet floor at her place of employment.  The veteran 
applied for, and received, workers' compensation as a result 
of this incident.  Emergency room records from December 2002 
revealed that the veteran's left knee was placed in an 
immobilizer, that her left patella and patellar tendon were 
tender, and resolving ecchymosis just below the knee was 
present.  The veteran was directed to remain off work for 
approximately two weeks.

The veteran was treated by orthopedic surgeon Dr. H.B. in 
December 2002 as a result of her fall at work.  His initial 
examination noted a significant amount of left knee swelling 
and that the veteran's knee was placed in an immobilizer.  
Pain was present on patellofemoral compression, as was 
tenderness along the lateral joint line and medial joint 
line.  An X-ray showed a staple from a previous high tibial 
osteotomy with a well-healed bone.  The impression was a left 
knee strain.  Physical therapy and a Magnetic Resonance 
Imaging (MRI) examination were recommended.

A January 2003 letter from the U.S. Department of Labor, 
Office of Workers' Compensation Programs revealed a diagnosis 
of left knee sprain/strain.  The veteran was approved for 
physical therapy, a MRI, left knee arthroscopy and a brace.  
This letter also included instructed on how the veteran could 
apply for compensation benefits.

Dr. H.B. performed arthroscopic left knee surgery in January 
2003 consisting of a chondroplasty and the removal of a small 
loose body.  No ligamentous tears were seen at that time.

Orthopaedic treatment records from March 2003 note that the 
veteran's left knee range of motion was from 0 to 120 
degrees.  The left knee is described as stable with minimal 
tenderness.  The veteran had undergone arthroscopic surgery 
just six weeks prior to this examination.

July 2003 treatment records from the veteran's primary care 
physician revealed that the veteran had not been treated 
there for 10 months and stated that the veteran re-injured 
her left leg in a December 2002 fall.  The veteran reported 
that her knee was still painful "due to the fall".

A February 2004 MRI showed post-operative changes in the 
medial meniscus and degenerative changes in the medial 
compartment and patellofemoral compartment.  The ligaments 
were intact and the lateral compartment was free of 
degenerative changes.  The impression was mild osteoarthritis 
of the left knee.

The February 25, 2004 treatment records from Dr. A.K. 
revealed moderate left knee tenderness with moderate 
swelling.  The veteran's left knee range of motion was from 
20 degrees to 120 degrees.  The treatment records also note 
that the veteran suffered a December 2002 fall at work.  A 
March 5, 2004 examination revealed left knee range of motion 
from 20 degrees to 120 degrees with tenderness of the medial 
and lateral joints. The pertinent diagnosis was left knee 
osteoarthritis with degenerations in the medial meniscus.

April 2004 treatment records from the veteran's orthopaedic 
surgeon document continued complaints of medial side pain, 
which the veteran attributed to returning to part-time work.  
Left knee range of motion is noted to be from 0 to 120 
degrees, with a tender medial compartment.  The veteran's 
patellofemoral compartment is tender with grinding.  The left 
knee was described as stable.

At a VA examination conducted in January 2005, it was 
reported that the veteran had undergone six surgeries on her 
left knee since 1980 with the most recent in January 2003.  
She complained of constant knee pain and swelling in both 
knees, especially on prolonged standing or walking.  She also 
reported not working since April 2004 on her doctor's advice.  

On examination there was moderate crepitus on left knee 
extension and flexion.  There was also moderate diffuse 
tension.   There was no subluxation but evidence of mild to 
moderate instability.  

Extension of the left knee was to 0 degrees and flexion was 
to 125 degrees with moderate to severe pain.  No swelling, 
fluid, heat or erythema were present.  The veteran walked 
with the assistance of a cane and with a mild left limp but 
did not require a crutch, walker or a brace.  The VA examiner 
noted that the veteran's range of motion would likely be more 
limited during flare-ups or repetitive activities, but 
further noted that the veteran was in "moderate to severe 
pain" during the examination, and that the "motion is as 
limited as it will be".  A diagnosis of osteoarthritis was 
rendered.

In March 2005 the veteran completed an application for Social 
Security benefits.  She stated that she was unable to work 
due to the effects of osteoarthritis in both knees and that 
she had been unable to work since December 2003 and had 
stopped working in April 2004.  She added that she was still 
working on completing a Masters Degree.  She indicated that 
she was unable to perform her former employment as a pharmacy 
technician.  The RO subsequently verified that the veteran 
had been awarded Social Security disability benefits, 
effective January 2005.

The veteran submitted correspondence dated August 2005 from 
her primary care physician in support of her claim.  This 
letter stated that the veteran suffered from "knee and leg 
problems due to a service connected injury", that the 
veteran has had multiple surgeries and that she has a 
retained staple in her left knee.  The veteran's condition 
was described as painful, and had worsened over time due to 
"the abnormal gait produced by the injuries and resultant 
wear and tear".

No additional treatment records have been received since 
August 2005.

Analysis

The provisions of 38 C.F.R. § 3.344(c) provide that ratings 
in effect for less than five years can be reduced upon a 
showing that the disability has improved.  As the March 2003 
rating decision assigned a 40 percent evaluation for high 
osteotomy residuals of the left knee with degenerative 
changes, limitation of extension and pain with an effective 
date of March 2002, and the rating was in effective for less 
than five years prior to the August 2005 reduction, the 
provisions of 38 C.F.R. § 3.344(a), (b) do not apply.  

The January 2005 VA examination revealed that the veteran 
suffered had mild to moderate left knee joint instability 
with no subluxation or incoordination, and diagnosed left 
knee osteoarthritis.  Earlier examinations and treatment 
records are silent regarding knee instability or specifically 
note that the knee was stable.  

A 20 percent rating is warranted for moderate recurrent 
instability under DC 5257.  Hence a 20 percent evaluation 
would be warranted under that diagnostic code.  38 C.F.R. 
§ 4.7.

The January 2005 examination also reported a noncompensable 
limitation of left knee flexion and the record documents 
arthritis in that joint.  Hence the veteran would be entitled 
to a 10 percent rating under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  

The veteran was reported to be able to extend her knee to 0, 
which would be indicative of no limitation of that range of 
motion.  She was also noted, however, to have crepitus on 
motion and functional factors such as weakness were reported.  
This evidence indicates that there was objective evidence of 
noncompensable limitation of motion.  A 10 percent rating 
would therefore, be warranted for the limitation of extension 
under Diagnostic Code 5003.

Combining the 20 percent ratings with the 10 percent ratings 
for limitation of flexion and extension under 38 C.F.R. 
§ 4.25, yields a combined 40 percent rating for the left knee 
disability.

It is clear from the treatment records that the veteran's 
December 2002 fall either aggravated her existing knee injury 
or caused additional knee injury.  The VA examiner did not 
apportion the veteran's disability between service connected 
and non-service connected conditions. Hence, it must be 
presumed that all of the present disability is attributable 
to the service connected condition. Mittleider v. West, 11 
Vet App 181 (1998).  Accordingly, the 40 percent rating is 
restored.

Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As discussed above, the veteran has moderate instability, but 
there is no evidence of severe instability or subluxation.  
An evaluation in excess of 20 percent would not be warranted 
under Diagnostic Code 5257.  

While functional factors have been reported on extension and 
flexion, the VA examiner did not, apparently find these 
factors to cause additional limitation that would warrant 
more than separate 10 percent ratings.

There are no other schedular criteria that would warrant more 
than the 40 percent combined rating restored in this 
decision.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by limitation of motion, 
instability and pain.  The rating criteria, as discussed 
above, contemplate such symptomatology.  None of these 
symptoms have been found to be more than moderately 
disabling.  The Board, therefore concludes that the rating 
schedule contemplates the veteran's disability picture and no 
referral is required.  While the veteran has contended that 
the combination of her knee disabilities have caused her to 
stop working, she has not pointed to exceptional 
symptomatology that is outside the rating schedule.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  







							(CONTINUED ON NEXT PAGE)
ORDER

The rating reduction for residuals of high osteotomy with 
degenerative changes and limitation of extension of the left 
knee from 40 percent to 20 percent was improper, and the 40 
percent rating is restored. 

The criteria for a rating in excess of 40 percent for high 
osteotomy with degenerative changes and limitation of 
extension of the left knee have not been met.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


